12-4329
    Singh v. Holder
                                                                                  BIA
                                                                          A096 200 156
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 13th day of November, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    GURJIT SINGH,
             Petitioner,

                      v.                                   12-4329
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Jaspreet Singh, Fremont, CA.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; John S. Hogan, Senior
                                  Litigation Counsel; Jennifer L.
                                  Lightbody, Senior Litigation
                                  Counsel, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Gurjit Singh, a native and citizen of India,
seeks review of an October 5, 2012, decision of the BIA
denying his motion to reopen his removal proceedings. In re
Gurjit Singh, No. A096 200 156 (B.I.A. Oct. 5, 2012). We
assume the parties’ familiarity with the underlying facts
and procedural history in this case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006) (per curiam). An alien seeking to reopen
proceedings is required to file a motion to reopen no later
than 90 days after the date on which the final
administrative decision was rendered. See 8 U.S.C.
§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2). There is no
dispute that Singh’s motion to reopen, filed in May 2012,
was untimely because his order of removal became final in
November 2009. See 8 U.S.C. § 1101(a)(47)(B)(i).

     Singh contends, however, that the police’s continued
interest in him, and an increase in violence and protests
following the March 2012 sentencing of Balwant Singh Rajoana
for the assassination of Beant Singh, the former Chief
Minister of Punjab, constitutes a material change in country
conditions excusing his motion from the applicable time
limitation. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.
§ 1003.2(c)(3).

     Contrary to Singh’s assertions, the BIA did not err in
finding that Singh’s evidence was insufficient to
demonstrate a material change in country conditions, or in
declining to credit his evidence, given that his previous
claim was found not credible. See Kaur v. BIA, 413 F.3d
232, 233 (2d Cir. 2005) (per curiam)(affirming the BIA’s
denial of an untimely motion to reopen on the basis that the
petitioner’s evidence “was not ‘material’ because it did not
rebut the adverse credibility finding that provided the
basis for the IJ’s denial of petitioner’s underlying asylum
application”). As the government points out, the country
conditions reports from the time of Singh’s merits hearing
reflected conditions similar to those described in the

                             2
evidence submitted with the motion to reopen. See In re
S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (“In
determining whether evidence accompanying a motion to reopen
demonstrates a material change in country conditions that
would justify reopening, [the BIA] compare[s] the evidence
of country conditions submitted with the motion to those
that existed at the time of the merits hearing below.”).
Moreover, Singh’s assertion)that his claim on reopening was
factually distinct from his original claim)is clearly
without merit in light of Singh’s representations in his
motion to reopen, to wit: the police searched his home
because they were on the lookout for persons such as him,
whose name was already in their file, and he would be caught
and killed by the police if he returns to India because he
has faced persecution in the past and his name is in the
list of persons for whom police are on the look out.
Indeed, Singh’s affidavits from village officials
specifically reference the three purported detentions that
served as the basis for Singh’s original claim.
Accordingly, Singh has not demonstrated that the BIA erred
in concluding that he did not establish a material change in
country conditions. See Kaur, 413 F.3d at 234; In re
S-Y-G-, 24 I. & N. Dec. at 253.

     For the foregoing reasons, the petition for review is
DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3